Case 2:18-cv-01890-JMA-ARL Document 47 Filed 06/27/19 Page 1 of 9 PagelD #: 726

FILED
IN CLERK’S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

*” JUN27 209

June 24, 2019. LONG ISLAND OFFICE

Honorable Joan M. Azrack
United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip

New York, 11722.

Re: S.¥. et al v. Garden City Union Free School District et al.
Docket No: 18 CV 1890 ( JMA) (ARL)

 

Dear Judge Azrack,

In response to the Defendant’s ( Garden City Union Free School District & Peter Osroff )
letter dated June 21 to your Honor, where they requested our case be dismissed.

As noted we are pre se and not experienced litigators, but are astonished by the defendant’s
disingenuous basis of their request.

The first two points raised by the defendant’s have already been addressed by Judge Bianco.
Procedural Posture:

The defendants are aware, that this issue was addressed and rejected by Judge Bianco in
his 4/8/2019 telephone conference.

The plaintiffs had definitely confirmed in their letter to the court, dated 04/05/2019 that they
intended to amend the complaint pro se.

RECEIVED
JUN 27 2019
EDNY PRO SE OFFICE
Case 2:18-cv-01890-JMA-ARL Document 47 Filed 06/27/19 Page 2 of 9 PagelD #: 727

Hon. Joan M. Azrack

S.W,et al v Garden City USFD and Osroff
Docket No: 18 CV 1890 (JMA)(ARL)

June 24,2019

Page 2 of 4

In the same letter, the plaintiffs indicated that it was always their desire to resolve this matter
outside of the court, but the defendant’s have refused to do so.

Therefore before amending the complaint and taking up the courts time, the plaintiff’s requested
that a FERPA hearing be held, as a possible solution to further litigation.

The plaintiff’s position was again outlined in the 04/08/2019 teleconference and in a further
submission to the court on 05/15/2019.

In their submission to the court on this matter, dated 04/22/2019, the defendant’s made a number
of false of claims, as well as proposing a possible resolution to this case.

By offering a resolution, the defendant’s acknowledged that they understood that a request for a
FERPA hearing was to be decided / discussed first with Judge Bianco, before proceeding with an
amended complaint.

Therefore the defendant’s motion to have the case dismissed as no amended complaint has been
filed is deceptive and should be dismissed. We stated our intent to amend by the deadline set, and
as they are aware there is no decision yet on their continual denial of a FERPA hearing or on
their proposed resolution.

The request fora FERPA hearing was to be decided by Judge Bianco but he received his
promotion shortly afterwards.

It is of note that in his ruling Judge Bianco did not issue a time constraint as too when the
complaint should be amended. We had assumed it would be confirmed in a scheduled phone
conference which was postponed due to his promotion.

he Plaintiff nnot Repr ir Min

This has been already raised by defendant’s in the 04/08/2019 Telephone conference with
Judge Bianco. His Honor informed the defendant’s that they were wrong and we could represent
our son. He instructed the defendant’s counsel to research cited cases supporting his decision that
we could represent our son.

The defendant’s are asking for a ruling on a matter that has already been decided by this court.
Case 2:18-cv-01890-JMA-ARL Document 47 Filed 06/27/19 Page 3 of 9 PagelD #: 728

Hon. Joan M. Azrack

S. Wet al v Garden City USFD and Osroff
Docket No: 18 CV 1890 (JMA)( ARL)
June 24,2019

Page 3 of 4

Provi Pri igh Action

Judge Bianco asked the defendant’s to explain why they were denying a FERPA hearing.
They were given two weeks to reply and another phone conference was supposed to happen.

He did not ask for "for a history relating to plaintiff's request for a FERPA hearing", as
defendant’s have stated in their July 21 letter. They were asked by Judge Bianco to explain their
repeated denials of a FERPA hearing. This distinction, and false representation of this request by
the defendant’s is significant.

The request for dismissal our entire case, based solely on the denial of a FERPA hearing is
nonsensical and legally flawed.

The crux of our case is retaliation against our son and family for advocating for his learning
disability, the abuse of a child by school administrators and principal Peter Osroff, a framed
suspension, causing intense emotional distress and loss of 8th grade, creating false details in his
education record to justify the framed suspension and violation of First Amendment Rights.

These and other issues would be addressed in an amended complaint.

As noted above, before filing an amended complaint, the plaintiffs suggested a FERPA hearing
as a less costly resolution, to save this court's time and legal fees for the residents for Garden

City.

A FERPA hearing was not to be an alternative to an amended complaint, nor as a resolution for
the individual causes of action for SW, CW and NW, that will be outlined in the amended
complaint.

 

As has been presented to this court in the past, the defendant’s - the District - have a long
history of falsifying documents and misrepresenting facts. A significant amount of evidence has
been provided to the court to show this.

They reference a completely irrelevant letter from Ms. Susan Payton (SSPO), where Ms. Peyton
closes a complaint about the Districts’ refusal to allow us to view our sons’ full education record
Case 2:18-cv-01890-JMA-ARL Document 47 Filed 06/27/19 Page 4 of 9 PagelD #: 729

Hon. Joan M. Azrack

S. Wet al v Garden City USFD and Osroff
Docket No: 18 CV 1890 (JMA)(ARL)
June 24,2019

Page 4 of 4.

They disingenuously imply to the court that Ms. Peyton's e-mail refers to our request for a
FERPA hearing, but it has NOTHING TO DO WITH A FERPA HEARING.

Ms. Payton is referencing the District's year long obstruction of our request to view our son's full
education record. Ms. Payton closed that case, as defendant misled her and falsely told her that
they had allowed us to view our son's complete education record, but that was not true. The
District still denies us access, though the request was submitted to Dr. Kusum Sinha in

September 2018.

(See attached letter from plaintiffs to SSPO).

The letter supplied by defendant’s has nothing to do with the matter before the court.

The defendant’s have again shown the court that they continue to act in bad faith in this matter.
They are asking for a dismissal based on issues already ruled upon and a letter that they know
has nothing to do with this matter.

Therefore we respectfully ask to court to dismiss their request for an order to show cause.

Plaintiffs have consulted with new counsel and she is reviewing the complaint and preparing to
amended it, and we respectfully ask the court for a 60 day period from todays date to file it.

Respectfully, oo

SW CW

 

copy provided to L.Silverman via email and mail.
:/imail. .com/d/folders/ 1/ /AD36sfQzK8cJXRJi...
Yahoo Mail - Fur ERE - SPOR. Sahel Ase ot RTE 47 Fifsoe alae Page 5 org Page D#: oN

lof5S

Fwd: FERPA - Garden City School District Sinha/Morris submit Ms. Payton's e-mail,
deceive federal judge
@WuD

. Coke acer
From Con eerrreg em ( )

To: -—eR@S_werce@aadiaae
Date: Tuesday, June 25, 2019, 2:06 PM EDT

Sent from my iPhone

Begin forwarded message:

From: "Miller, Frank E." <Frank.E.Miller@ed.gov>
Date: June 24, 2019 at 2:09:37 PM EDT

 

a tage ctimse comes <7 ae

Ce: “King2, Dale” <Dale.King2@ed.ov> -Payton, Susan” Susan Payion@ed.gov>
Subject: RE: FERPA - Garden City School District Sinha/Morris submit Ms. Payton's e-mail, deceive
federal judge

Dear Ms. SS,

I’m writing in response to the email you sent this morning. | am reviewing the
circumstances specific to your current case with this office. My understanding is that the -
case centered around the district allegedly denying you access to your child’s education
records, and that in response to Ms. Payton’s intermediation the district has agreed to
provide you said access. As you have reached out to several of my staff on various
occasions, | have directed them to coordinate any subsequent communication with you
through me. | believe this is important to both ensure the effective use of our limited staff
resources and mitigate the risk of inconsistency in terms of one staff not having the same
details as another in responding to your inquiries. That said, you may expect a response
from this Office within the next week or two. In the interim, please advise me as to the
status of your current litigation with the school district, as we typically defer any interaction
in those situations until the litigation has been completed. Moreover, please note that, with
regard to your request that this Office “clarify to the court, or ask Dr. Sinha to retract her
false presentation to Judge Azrack,” this Office does not intervene in litigation between a
parent and a school district.

Sincerely,

6/25/19, 2:10 PM
/hmai Ide: J/AD36sfQzK8cJXRJi
Yahoo Mail - Ferd: PERE. - SPAS Re A et sae Merit 47 Fieceray’ ae SPS Pagal # en .

Frank E. Miller Jr.

Acting Director

Student Privacy Policy Office
U.S. Department of Education
400 Maryland Ave, SW
Washington, D.C. 20202-8520
httos://stud ivacy.ed.gov,

 

Sent: Sunday, June 23, 2019 8: 20 PM
To: Kusum Sinha <sinhak@gcufsd.net>; Payton, Susan <Susan.Payton@ed.gov>; Cynthia Morris

<morrisc@qcufsd.net>; King2, Dale <Dale.King2@ed.gov>;
Subject: FERPA - Garden City School District Sinha/Morris submit Ms. Payton's e-mail, deceive federal

judge

Dear Ms. Payton,

cc. Mr King,

| write in reference to your e-mail of June 6, 2019.

Dr. Sinha is using your e-mail, and presenting it alsely, as evidence in federal court.

On Friday, June 21, the Garden City School District submitted your June 6 email to,Judge Joan Azrack, as
“evidence” that FERPA dropped investigating our request for a FERPA hearing.

Your e-mail has nothing to do with a FERPA hearing, Instead, your June 6 e-mail pertains to our ongoing
FERPA request to Dr Sinha, (since Sept 2018) to view his complete education file.

2of 5 6/25/19, 2:10 PM
Yahoo Mail - Fwd: FERPA - Garden City School District Sinha/Morr... https://mail.yahoo.com/d/folders/ 1/messages/AD36sfQzK8cJXRU...

30f 5

Case 2:18-cv-01890-JMA-ARL Document 47 Filed 06/27/19 Page 7 of 9 PagelD #: 732

By using your e-mail as evidence in such a disingenuous manner, the Garden City School District is
attempting to mislead the court, confuse the issue, in an attempt to get our case, involving the abuse of
our then 12- year old son dismissed.

Judge Joseph Bianco had asked the Garden City School District to explain why they are denying a FERPA
hearing on contested elements of his education record, and they submitted your June 6 email as (false)
evidence justifying their denial of a FERPA hearing, knowing your e-mail had NOTHING to do with a
FERPA hearing.

In addition, regarding the still pending request to view our son's education record, Dr. Sinha, and Ms.
Morris misled you, and are playing semantics with us about the FERPA definition of “education record” -
dragging out our viewing of his “education record", by stating that we are required to request each part of
his education record, separately. This is not true, according to your colleague Mr. Brad Chapluck, who
said our original request to view his eduction record, included discipline and special ed record. The school
district is intentionally dragging out our request to view of our son's education record, requiring us to
make piece-meal requests, because they are using the false, contested parts of his education record in
federal court, to get our case dismissed.

To be blunt, Dr. Sinha and Ms. Morris deceived you and they are effectively misleading he court, by
misrepresenting your June e-mail to Judge Azrack.

Can you please clarify to the court, or ask Dr. Sinha to retract her false presentation to Judge Azrack?

| repeat, the Garden City School District used your e-mail as part of their effort to get a child abuse case
dismissed, They have been playing semantics since Sept 2018, with the definition of “education record" ,
to stall us, and deny us access to his entire education record, because they are using many of the false
and contested documents in court to get rid of the abuse complaint, to cover it up.

Please can you ask Dr. Sinha, at the very least, to retract the deceitful use of your e-mail, and can you
advise the court to disregard your June 6 e-mail, since it has nothing to do with Judge Bianco's request to
the Garden City School District to explin their denials of FERPA hearings?

Underlying theme here is - Dr. Sinha and Ms. Morris are willing to mislead a federal judge. The District has
fabricated evidence in his “education record” , which they use in their Motion to Dismiss, and now they
are taking Ms. Peyton's June 6 e-mail, “out of context", to avoid due process. Dr. Sinha is spending
thousands of taxpayer dollars on legal fees to avoid reviewing evidence that would correct false and
misleading details in cur sen's education record, and misleading FERPA, and dragging cut or request to
view his education record? What is she hiding?

6/25/19, 2:10 PM
Yahoo Matt - BS TORTS PU TRSO I Ae OCU Ment 47 FRAP CEST 7ER PAYS SSPE PSE ee ORE

; Thank you,

——-

4of5 6/25/19, 2:10 PM
e oq Kew
GujBeysed sub

*MQ] [BIBP2s JO UOPEIOIA

jewsod *s'N 943 40 Apadoud ou} S}

© ALLA “O7eS9s 10) OU S| BujGeysed sy

AyapOS Papiaodd s] pue ,82/A9S

xq en) AOU Gulpuas uj asn 405

-poniasal SqUBIt [IV 810Z 4890390 ‘a2}Mds [2350d 'S'N

OSNSIW *STUOWIC]YS .ySS9A

   
 
       

EERE EY

fea 3
abs *

4

“SQI t SI INBjOM WINUXew oy ‘sJUatUdIYS JeUdTEUIazUI 404 “SQI OZ 5! IyGjora WNwyxew oy} ‘squaudIYs 2)3SaWeg 4104 v4

Case BPIPR PARIRHIAD GON UPA SASIN PS IE yiKth RYPHRCIERS "BURREUD SED INP ReUaIYT Rao—s Hus ‘Hag/OHS/GaVW/ idles “s*n 03 eoqUeIeND yoRG AoUOW «

Ie

9666-XXX-XX-XXXX NSd

 

 

6100 HOM ‘G-14 15av7
ns
WET
oimeubis eokajcury UAL ACOA) ihuony Aucnzog
dO
wo
simeubisg sefojdury

 

 

SUL [AA GANN) tdwony Aran9g

c/LEXZ/LSL-GO
8102 0 JEld3

|
HANHOO SIHL WOUd Tad CY |

. ‘Papnjouy oouesnsuy ao'00Ls @
LLGL-2ez-008 [129 20 Wos'Sush yS;A ‘a Bupiseay Sagn 20 dnyod 104 »

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      
     
     

 

 

r : ry G (INO sassaHoGy ‘si oF + diz
‘Se ° “he— | wyao aN
re) » Mrs ausy=
Sra] ookoidulg oonndeooy | oy 144} 1B " ym kD LaVulAS\ =
— ~
$ s} 2aAoLl IAQ SA
Saad Pedeisog iio. | ody winnwarg Aepgopykepung or BarSuspuey peed 2M aZy " < wg ° <i “\
$ $ $ raANS: Se ( )aNOHd Gna asvind) ‘OL
Seq uoneuodsteaL we . ARIGEUEAE 10] SOHO Og [690 10 ON SSN 01 T]OY
fewjyy ArT] ae4 idjaneq LuNjeLy oe fiona wvocot! pf | Pedpooy ow, (orqeqene axoym ‘ee; suoippz) Pagnbay Lena wy or01 O
$ $ NOON 24 db) P (.e1qeqEne exoym 8a) reuoRsppa) paxnbay Aranjoq AepyopyAspung
wdooe f) wroco: 4) Wp sta pau Pas) Kesog ‘oon “hae
6043 GOO Seg vouminsuy |g SUA Auearog paint Guganin) payfeaoy sea ‘Aanop ua einreubes S eossouppe eta uRgo oy Bundware Moyea woReOO} exons Nopadoeee
’ 0 ‘ :
QS SE s 6) / 40/71 (78
—
QO)
eBmsag 81eg Asanoq panpayps
odo tT] Aewiwt fea-zT]

ANAIO Gq NVISI
“ON Way e}e10d105 gSasn
CT CC RINT else get mn Tet

 

“ON HOY SIMS [eiSOdt JO “ON “ooy Aduaby fesape4

imi’ =F eee

  

 

cy et sgh ct Ie,
2 ae eaneses .
es He OR ‘.

“eeCETYT

 

 

 

EL eR-ISim ET hleN acts ta)

“Auo suoijeulsap “s"fp 40 aaqueseng yoeq AauOW +

900000LO000LSd

UTA

dNdid/WOS'sdsn

      

F
[a] ‘
*@POd YO ey} ueDS

‘dnyoigq oBeyoeg
aad aINPsys OL

7,

)*\’ SSaYdx
TIVIN
ALIMOIYd

AY

“DIAUIS TWLSOd q
SALVLS GALINN

 

& ¢ This envelope is made from post-consumer waste. Please recycle - again.

4%

 
